             Case 5:19-cv-05939-KSM Document 30 Filed 11/13/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 MARK BEER,                                                CIVIL ACTION

         Plaintiff,
                                                           NO. 5:19-cv-05939-KSM
         v.

 ADVANCED AUTO PARTS, INC.,

         Defendant.


                                            ORDER

        AND NOW, this 13th day of November, 2020, upon consideration of Defendant’s Partial

Motion to Dismiss (Doc. No. 18), Plaintiff’s Opposition thereto (Doc. No. 19), and Defendant’s

Reply (Doc. No. 20), it is ORDERED as follows:

        1.       Defendant’s Motion is DENIED for the reasons set forth in the accompanying

memorandum.

        2.       Defendant shall answer Plaintiff’s Amended Complaint on or before December 1,

2020.

        IT IS SO ORDERED


                                                    /s/ Karen Spencer Marston
                                                    ______________________________
                                                    KAREN SPENCER MARSTON, J.
